 

Exhibit 10.4

PARATEK PHARMACEUTICALS, INC.

ANNUAL INCENTIVE PLAN

This Annual Incentive Plan (the “Plan”) has been established to advance the
interests of Paratek Pharmaceuticals, Inc. (the “Company”) by providing for the
grant of Awards to eligible employees of the Company and its subsidiaries,
including Awards intended to qualify for the performance-based compensation
exemption (“Exempt Awards”) under Section 162(m) of the Internal Revenue Code of
1986, as amended (including the regulations thereunder, “Section 162(m)”), to
the extent applicable.

I. ADMINISTRATION

The Plan will be administered by the Committee and its delegates (the Committee
and its delegates, to the extent of such delegation, are referred to herein as
the “Administrator”); provided, that all determinations and other actions of the
Administrator required by the performance-based compensation provisions of
Section 162(m) to be made or taken by a “compensation committee” (as defined in
Section 162(m)) will be made or taken hereunder directly by the Committee, and
all references to the Administrator herein are to be construed accordingly.  For
purposes of the Plan, “Committee” means the Compensation Committee of the Board
of Directors of the Company, except that, for purposes of any Exempt Award, if
any member of the Compensation Committee is not an “outside director” (as
defined in Section 162(m)), “Committee” means a subcommittee of the Compensation
Committee consisting solely of those Compensation Committee members who are
“outside directors” as so defined.

The Administrator has the authority to interpret the Plan and Awards, to
determine eligibility for Awards, to determine the terms of and the conditions
applicable to any Award, and generally to do all things necessary to administer
the Plan.  Any interpretation or decision by the Administrator with respect to
the Plan or any Award will be final and conclusive as to all parties.

II. ELIGIBILITY; PARTICIPANTS

Executive officers and other employees of the Company and its subsidiaries shall
be eligible to participate in the Plan.  The Committee will select, from among
those eligible, the persons who will from time to time participate in the Plan
(each, a “Participant”).  Participation with respect to one Award under the Plan
will not entitle an individual to participate with respect to a subsequent Award
or Awards, if any.

III. GRANT OF AWARDS

The term “Award” as used in the Plan means a cash award opportunity that is
granted to a Participant with respect to a specified performance period
(consisting of the Company’s fiscal year or such other period as the
Administrator may determine, each a “Performance Period”).  A Participant who is
granted an Award will be entitled to a payment, if any, under the Award only if
all conditions to payment have been satisfied in accordance with the Plan and
the terms of the Award.  By accepting (or, under such rules as the Committee may

--------------------------------------------------------------------------------

 

prescribe, being deemed to have accepted) an Award, the Participant agrees (or
will be deemed to agree) to the terms of the Award and the Plan.  For each
Award, the Administrator shall establish the following:

(a) the Performance Criteria (as defined in Section IV below) applicable to the
Award;  

(b) the amount or amounts that will be payable (subject to adjustment in
accordance with Section V) if the Performance Criteria are achieved; and  

(c) such other terms and conditions as the Administrator deems appropriate,
subject in each case to the terms of the Plan.  

For Exempt Awards, (i) such terms shall be established by the Committee not
later than (A) the ninetieth (90th) day after the beginning of the Performance
Period, in the case of a Performance Period of 360 days or longer, or (B) the
end of the period constituting the first quarter of the Performance Period, in
the case of a Performance Period of less than 360 days, and (ii) once the
Committee has established the terms of such Award in accordance with the
foregoing, it shall not thereafter adjust such terms, except to reduce payments,
if any, under the Award in accordance with Section V or as otherwise permitted
in accordance with the requirements of Section 162(m).

IV. PERFORMANCE CRITERIA

As used in the Plan, “Performance Criteria” means specified criteria, other than
the mere continuation of employment or the mere passage of time, the
satisfaction of which is a condition for the vesting, payment or full enjoyment
of an Award.  For Exempt Awards, a Performance Criterion will mean an
objectively determinable measure or objectively determinable measures of
performance relating to any or any combination of the following (measured
absolutely, by reference to an index or indices, or relative to a peer group,
and determined either on a consolidated basis or, as the context permits, on a
divisional, subsidiary, line of business, project or geographical basis or in
combinations thereof): (a) earnings (including earnings per share and net
earnings); (b) earnings before interest, taxes and depreciation; (c) earnings
before interest, taxes, depreciation and amortization; (d) total stockholder
return; (e) return on equity or average stockholder’s equity; (f) return on
assets, investment, or capital employed; (g) stock price; (h) margin (including
gross margin); (i) income (before or after taxes); (j) operating income; (k)
operating income after taxes; (l) pre-tax profit; (m) operating cash flow; (n)
sales or revenue targets; (o) increases in revenue or product revenue; (p)
expenditures and/or cost reduction goals; (q) improvement in or attainment of
working capital levels; (r) economic value added (or an equivalent metric); (s)
market share; (t) cash flow; (u) cash flow per share; (v) share price
performance; (w) debt reduction; (x) implementation or completion of projects or
processes; (y) customer satisfaction; (z) stockholders’ equity; (aa) capital
expenditures; (bb) debt levels; (cc) operating profit or net operating profit;
(dd) workforce diversity; (ee) growth of net income or operating income; (ff)
billings; (gg) pre-clinical development related compound goals; (hh) financing;
(ii) regulatory achievements, including approval of a compound; (jj) stockholder
liquidity; (kk) corporate governance and compliance; (ll) product
commercialization; (mm) intellectual property; (nn) personnel matters; (oo)
progress of internal research or clinical programs; (pp) progress of partnered
programs; (qq) initiation, implementation or completion of

2

--------------------------------------------------------------------------------

 

projects and processes; (rr) partner or customer satisfaction; (ss) budget
management; (tt) clinical achievements; (uu) completing phases of a clinical
study (including the treatment phase); (vv) announcing or presenting preliminary
or final data from clinical studies; in each case, whether on particular
timelines or generally; (ww) timely completion of clinical trials; (xx)
submission of INDs and NDAs and other regulatory achievements; (yy) partner or
collaborator achievements; (zz) internal controls, including those related to
the Sarbanes-Oxley Act of 2002; (aaa) research progress, including the
development of programs; (bbb) investor relations, analysts and communication;
(ccc) manufacturing achievements (including obtaining particular yields from
manufacturing runs and other measurable objectives related to process
development activities); (ddd) strategic partnerships or transactions (including
in-licensing and out-licensing of intellectual property; (eee) establishing
relationships with commercial entities with respect to the marketing,
distribution and sale of the Company’s products (including with group purchasing
organizations, distributors and other vendors); (fff) supply chain achievements
(including establishing relationships with manufacturers or suppliers of active
pharmaceutical ingredients and other component materials and manufacturers of
the Company’s products); and (ggg) co-development, co-marketing, profit sharing,
joint venture or other similar arrangements..  A Performance Criterion and any
targets with respect thereto determined by the Committee need not be based upon
an increase, a positive or improved result or avoidance of loss, may be applied
to the Participant, a business unit or division, or the Company as a whole, and
may relate to individual performance.  To the extent consistent with the
requirements for satisfying the performance-based compensation exception under
Section 162(m), the Committee may provide, in the case of any Exempt Award, that
one or more of the Performance Criteria applicable to such Award will be
adjusted in an objectively determinable manner to reflect events (for example,
but without limitation, acquisitions or dispositions) occurring during the
Performance Period that affect the applicable Performance Criterion or
Criteria.  

V. CERTIFICATION OF PERFORMANCE; AMOUNT PAYABLE UNDER AWARDS

As soon as practicable after the close of a Performance Period, the
Administrator will determine whether and to what extent, if at all, the
Performance Criterion or Criteria applicable to each Award granted for the
Performance Period have been satisfied and, in the case of Exempt Awards, will
take such steps as it determines to be sufficient to satisfy the certification
requirement under Section 162(m) as to such performance results.  The Committee
shall then determine the actual payment, if any, under each Award.  No amount
may be paid under any Exempt Award unless such certification requirement has
been satisfied as set forth above, except as provided by the Committee
consistent with the requirements of Section 162(m).  The Committee may, in its
sole and absolute discretion and with or without specifying its reasons for
doing so, after determining the amount that would otherwise be payable under any
Award for a Performance Period, reduce (including to zero) the actual payment,
if any, to be made under such Award or, in the case of Awards other than Exempt
Awards, otherwise adjust the amount payable under such Award.  The Committee may
exercise the discretion described in the immediately preceding sentence either
in individual cases or in ways that affect more than one Participant.  The
actual payment under an Exempt Award may be less than (but in no event more
than) the amount indicated by the certified level of achievement under the
Award.  The actual payment under an Award other than an Exempt Award may be more
or less than the amount indicated by the level of achievement under the
Award.  In each case the Administrator’s discretionary determination,

3

--------------------------------------------------------------------------------

 

which may affect different Awards differently, will be binding on all
parties.  Notwithstanding the foregoing, the Administrator may at any time and
to such extent as it determines waive its discretionary adjustment authority
under this Section V.

VI. PAYMENT UNDER AWARDS

Except as otherwise determined by the Administrator or as otherwise provided in
this Section VI, all payments under the Plan will be made, if at all, no later
than two and a half months following the close of the fiscal year following the
fiscal year in which the Performance Period ends; provided, that the
Administrator may authorize elective deferrals of any Award payments in
accordance with the deferral rules of Section 409A of the Code and the
regulations thereunder (“Section 409A”).  The Administrator may, but need not,
provide that an Award payment will not be made unless the Participant has
remained employed with the Company and its subsidiaries through the date of
payment.  Any deferrals with respect to an Exempt Award will be subject to
adjustment for notional interest or other notional earnings on a basis,
determined by the Administrator, that is consistent with qualification of the
Award as exempt performance-based compensation under Section 162(m).  Awards
under the Plan are intended either to qualify for exemption from, or to comply
with the requirements of, Section 409A, but neither the Company nor any
affiliate, nor the Administrator, nor any person acting on behalf of the
Company, any affiliate, or the Administrator, will be liable to any Participant
or to the estate or beneficiary of any Participant or to any other holder of an
Award by reason of any acceleration of income, or any additional tax (including
any interest and penalties), asserted by reason of the failure of an Award to
satisfy the requirements of Section 409A or by reason of Section 4999 of the
Code, or otherwise asserted with respect to the Award.

VII. PAYMENT LIMITS

The maximum amount payable to any person in any fiscal year of the Company under
Exempt Awards will be $2,000,000, which limitation, with respect to any such
Awards for which payment is deferred in accordance with Section VI above, shall
be applied without regard to such deferral.

VIII. TAX WITHHOLDING

All payments under the Plan will be subject to reduction for applicable tax and
other legally or contractually required withholdings.

IX. AMENDMENT AND TERMINATION

The Committee may amend the Plan at any time and from time to time; provided,
that, with respect to Exempt Awards, no amendment for which Section 162(m) would
require shareholder approval in order to preserve the eligibility of such Awards
as exempt performance-based compensation shall be effective unless approved by
the shareholders of the Company in a manner consistent with the requirements of
Section 162(m).  The Committee may at any time terminate the Plan.

4

--------------------------------------------------------------------------------

 

X. MISCELLANEOUS

Awards held by a Participant are subject to forfeiture, termination and
rescission, and a Participant will be obligated to return to the Company
payments received with respect to Awards, in each case (a) to the extent
provided by the Administrator in connection with (i) a breach by the Participant
of an Award agreement or the Plan, or any non-competition, non-solicitation,
confidentiality or similar covenant or agreement with the Company or any of its
Affiliates or (ii) an overpayment to the Participant of incentive compensation
due to inaccurate financial data, (b) in accordance with any applicable Company
clawback or recoupment policy, as such policy may be amended and in effect from
time to time, or (c) as otherwise required by law or applicable stock exchange
listing standards, including, without limitation, Section 10D of the Securities
Exchange Act of 1934, as amended.  Each Participant, by accepting an Award
pursuant to the Plan, agrees to return the full amount required under this
Section X(a) at such time and in such manner as the Administrator shall
determine in its sole discretion and consistent with applicable law.  The
Company will not be responsible for any adverse tax or other consequences to a
Participant that may arise in connection with the first paragraph of Section X.

No person shall have any claim or right to be granted an Award, nor shall the
selection for participation in the Plan for any Performance Period be construed
as giving a Participant the right to be retained in the employ or service of the
Company or its Affiliates for that Performance Period or for any other
period.  The loss of an Award will not constitute an element of damages in the
event of termination of employment for any reason, even if the termination is in
violation of an obligation of the Company or any Affiliate to the Participant.

In the case of any Exempt Award, the Plan and such Award will be construed and
administered to the maximum extent permitted by law in a manner consistent with
qualifying the Award for the exemption for performance-based compensation under
Section 162(m), notwithstanding anything to the contrary in the Plan.  Awards
will not be required to be comply with the provisions of the Plan applicable to
Exempt Awards (including, without limitation, the composition of the Committee
as set forth in Section I above or the Performance Criteria applicable thereto)
if and to the extent they are eligible (as determined by the Committee) for
exemption from such limitations by reason of the transition relief set forth in
Treas. Regs. § 1.162-27(f).  

The Plan shall be effective as of January 1, 2017 (the “Effective Date”) and
shall supersede and replace the Company’s annual cash bonus program with respect
to Awards granted to eligible executive officers and employees after the
Effective Date.

5